Citation Nr: 0434040	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-17 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected malaria.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (the RO).

Procedural history

The veteran served on active duty from November 1948 to 
November 1949 and from October 1950 to December 1951.  
Service connection for malaria was granted in an April 1953 
RO rating decision.

In a May 2002 rating decision, the RO denied the veteran's 
claim of entitlement to a compensable evaluation for his 
service-connected malaria.  He thereafter indicated 
disagreement with that decision and, after being issued a 
statement of the case in April 2003, perfected his appeal 
with the submission of a substantive appeal (VA Form 9) in 
June 2003.

The Board notes in passing that various medical records were 
associated with the veteran's VA claims folder subsequent to 
the most recent adjudication of this issue by the RO in April 
2003.  The additional records do not reference malaria, nor 
do they in any manner provide insight into the issue at hand; 
that is, they do not demonstrate whether malaria is or is not 
active, or whether there are current residuals thereof.  
Accordingly, this case need not be returned to the RO for 
consideration of the additionally submitted evidence as it is 
not pertinent.

Issue not on appeal

In February 2004, the RO determined that a previously-denied 
claim of entitlement to service connection for ischemic heart 
disease had not been reopened.  To the Board's knowledge the 
veteran has not disagreed with that decision, and that matter 
is accordingly not before the Board on appeal at this time.  
See Archbold v. Brown, 9 Vet. App. 124 (1996) [notice of 
disagreement initiates appellate review of VA administrative 
adjudication process, and request for appellate review is 
completed by claimant's filing of substantive appeal after 
statement of the case is issued by VA].  See also 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200.


FINDING OF FACT

The veteran's service-connected malaria is currently 
asymptomatic.

CONCLUSION OF LAW

The criteria for a compensable disability rating for service-
connected malaria are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.88b, Diagnostic Code 6304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected malaria, which is currently 
rated as noncompensably (zero percent) disabling.  In the 
interest of clarity, the Board will initially discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the May 
2002 rating decision, and by the statement of the case issued 
in April 2003, of the pertinent law and regulations, of the 
need to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, a letter was sent to the veteran dated in 
December 2001, with a copy to his representative, which 
specifically referenced the requirements of the VCAA.  
Crucially, the veteran was informed by means of this letter 
as to what evidence he was required to provide and what 
evidence VA would attempt to obtain on his behalf.  The 
letter explained that VA would make reasonable efforts to 
help him get records relevant to his claim.  The veteran was 
notified specifically of the information VA would attempt to 
obtain on his behalf.  He was informed that VA would attempt 
to obtain records from any doctors or medical facilities he 
identified.  

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate his claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

In brief, for reasons stated above the requirements of the 
VCAA and Quartuccio have been satisfied.  VA has informed the 
veteran of both its and his obligations and responsibilities, 
and has secured all available evidence.  There is, in fact, 
no indication that additional evidence exists; the veteran 
has not advised VA that any further medical information could 
be found.  The Court has held that VCAA notice requirements 
are satisfied if all possible evidence has been obtained.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

The Board notes that that the VCAA letter of December 2001 
requested a response within 30 days.  The letter also 
expressly notified the veteran, however, that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The veteran has had 
more than one year to submit evidence in support of his 
appeal.  It does not appear that any further evidence or 
information is forthcoming.    

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
An examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the veteran was afforded a 
VA examination in December 2001.  In additional, the RO 
requested and obtained the veteran's treatment records.  
There is no indication that any records exist that have not 
been obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
The Board can identify no further development that would 
avail the veteran or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran has been ably represented by his service 
organization, and has been afforded the opportunity to 
present personal testimony before VA.  He has indicated that 
he did not wish to do so.  The Board accordingly finds that 
due process considerations have been satisfied.  

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, the Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).



Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The veteran's service-connected malaria has been rated under 
Diagnostic Code 6304 [malaria].  This code specifically 
applies to the criteria for evaluating malaria and is, 
accordingly, the most appropriate criteria by which to assess 
the disability that is the subject of this appeal.  The Board 
can identify nothing in the evidence to suggest that other 
diagnostic codes would be more appropriate, and the veteran 
has not requested or suggested that other diagnostic codes 
should be used.  

The Board notes that the criteria set forth in Diagnostic 
Code 6304 requires reference to the diagnostic standards for 
rating particular residuals of malaria, such as liver or 
spleen damage.  For the reasons discussed below, in the 
instant case reference to another diagnostic code need not be 
made.

Schedular criteria - Diagnostic Code 6304

Malaria, as an active disease, is rated as 100 percent 
disabling.  Thereafter, VA is to rate the residuals of 
malaria, such as liver or spleen damage, under the 
appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6304 
(2004).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2004).



Analysis

For reasons expressed immediately below, the Board has 
concluded, after a careful review of the record, that the 
evidence in this case does not demonstrate that the veteran's 
service-connected malaria is active.  Moreover, the evidence 
does not demonstrate that there are systemic residuals, such 
as damage to the liver or spleen.  

The medical evidence, consisting primarily of the report of a 
December 2001 VA examination, does not show that the 
veteran's malaria is either active or productive of any 
residuals.  Rather, that report merely notes a history of 
malaria.  The veteran  stated that he had not required any 
hospitalization for malaria since 1953, but that he 
experienced recurrences between once and six times per year.  
He described these recurrences as fevers up to 103 or 104 
Fahrenheit, fatigue, weakness, and shaking chills, lasting 
two to three days.  Notwithstanding this history as presented 
by the veteran, however, the examiner rendered a diagnosis 
indicating that the veteran was currently asymptomatic.  

The medical evidence also includes reports of recent VA 
treatment which do not mention or even suggest that malaria 
of residuals thereof are present.  

The veteran has not pointed to any medical evidence, nor is 
there such evidence associated with his claims file, 
reflecting that his malaria is other than asymptomatic, or 
that it was productive of any residuals.

To the extent that the veteran himself contends that his 
service-connected malaria 
is currently active, or that he has residuals thereof, it is 
well established that laypersons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. Thus, his opinion is entitled to no weight of 
probative value.

In brief, the medical evidence demonstrates that the 
veteran's service-connected malaria is currently 
asymptomatic, without any indication of other residuals.  The 
Board therefore conclude that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable evaluation for malaria.  The benefit sought on 
appeal is accordingly denied.


ORDER

An increased (compensable) evaluation for service-connected 
malaria is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



